Case 1:18-cv-01377-HYJ-PJG ECF No. 54-11 filed 09/30/20 PagelD.782 Page 1of5

EXHIBIT 7
62/27/ Ga@serl1 Deca R74REMPRGG ESFANNO5 2211 filed 65/28/26 PageiB.788 Page 3 efS

STOCK FURCHASE AGREEMENT

THIS AGREEMENT is entered into to be effective on the 4, ed day of March

2014, berween LOREN C. STIEG ("Seller") of 17526 Seven Mile Road, Reed City, Michigan
49677 and UUSI, LLC, doing business as NARTRON (‘Purchaser’) of S000 North Old US-151,
Reed City, Michigan 49677.

A

Recitals:

_ Seller will own one hundred (100%) percent of stock in Coloredo based Corporation

known as S & S Innovations Corp. (the “Corporation”), at the closing of the Stock
Purchese Agreement, dated January 23, 2014, between LOREN C. STEIG (31%) owner
and BRAD STIEG (49%) owner on or before March 23, 2014.

Corp. stock shall immediately thereefter sell to Nartron ms Purcheser), for
equity consideration in the Corporetion in the amount of Four Hundred Ninety Thousand
($490,000.00) U.S, Dollars.

Upon the closing of said transaction forty-nine (49%) percent of S & S INNOVATIONS dv

Acreement:

 

IN CONSIDERATION of the Recitals and the mutuel covenants set forth below, the

Parties agree as follows:

}
a.

bw

Cad

Sate of Shares: Seller shall sell and transfer to Purcheser, and Purchaser shall purchase
and acquire from, Seller, forty-nine (49%) percent of the shares of the Corporetion owned
by Seller, ie. Ninety-Eight (98) Shares of common stock.

Purchese Price: The purcheser price for all such shares Is Four Hundred Ninety
Thousand ($490,000.00) U.S. Dollars payable to Seller in certified funds.

Representations of Seller: Seller represents and werrents to the Purchaser 25 follows:

a. That Seller is the record and beneficial owner and has good and valid
merchantable title of the Seller's stock, free end clear of any and all mortgages,
pledges, liens, security interests, conditional sale agreements, charges,
restrictions, znd encumbrances of cvery nature.

b. That Seller hes the power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated by this Agreement, and to take any
and all other action, including Board Resolutions required to be taken by Seller
pursuant to the provisions of this Agreement.

c. This business is pot in Gnancial distress.

d. There are only Two Hundred (200) issued shares of common stock,

e. There are no other outstanding shares or options, warrants o¢ other class of stock,
~~~ GasetliBoABy77 AL MPRES HER No5a214 filed 60/28/26 Pagelb.728 Page 3 ofS

Ll,

{. That Seller is a shareholder actively engage in the conduct of the business of the
Corporation.

ion: edidtely upon completion of this transaction, the entire
mpany Relocation Imm iP theventire
a known as S.& S INNOVATIONS (a/k/a “Tattler Reusable Canning Lids") shal!
ed moved from its present location in Colorado, to the Nartron facilities located north of
Reed City. Michigan, where production and related operations shall be continued.

Securing Corporate Assets: After he closes on his purchase of the minority shares of
Brad Stieg's stock, Purchaser will promptly obtain and secure all Corporate property in
Colorado, including, but not limited to, molds, molding machine(s)and peripherals,
commercial fixtures, equipment, production and office supplies, inventory, stauonary, bill
heads, envelopes, check book(s), canceled and blank checks, computers, computer
hardware and software, desks, file cabinets, customer and supplier lists, advertising
meterials, corporate record books, seal, By-Laws, Stock Certificates, invoices, paid and

id bills, accounts payable and receivable and the like as well as the Corporats
Website and e-mail passwords. .

< . . son since its
‘scleimer: Seller hes been the majority shareholder of the Carporstion since i

eres By closing this Agreement, Seller and Purchaser each acknow ledge that they

are adequately familier with the product busivess operations of the Corporation, proat and

teas statements, and the extent of all assets egd liabilities of the Corporation.

No Subsidieries: Seid Corporation does not have any subsidiaries or directly or
indirectly own any interest or have any investnent in any otber corporatioa, limited
Nability company, partnership, or other business entity.

No Insolvency/Best Knowledge: No insolvency proces ing of any characte:, including,
without limitation, bankruptcy, receivership, reorgenizeton, composition or aranigemsent
with creditors, vobuntery or involuntary affecting the Corporation or any of it assets or ;
properties is pending or, to the Best Knowledge of Seller, likely or threatened. Seller has
not taken eny action in conteruplation of, or that would constitute the basis for, the .
institution of any such insolvency proceedings. For the purpose of this Agreement, the
phrase “Best Knowledge of Seller, or words or similar import, individually and the
Corporation would have efter due, careful and diligent inquiry into the matters in question.

Mp Adverse Changes: Since January 1, 2014, there has not been any occurrence,
condition or development that has adversely affected, or is likely to adversely effect, the
Corporation, its prospects, its condition (financiel or otherwise), its affairs, its operations,
she Business, or the Purchased Assets, according to the best knowledge of Seiler.

Claims and Litigation: There ate no unpeld judgments, claims, disputes, actions, suits,

judicial, administrative, arbitrations, regulatory or proceedings, or investigations pending
or, to the Best Knowledge of the Seller Parties, threatened against or directly affecting
Seller, the Corporation, the Business, or the Purchased Assets.

No Undisclosed Liabilities: Except 2s specifically disclosed to Purchaser, other than
ee —— 5 = 7 “a8 oo
routine day-to-day operating expenses, the Corporation does not have any liabilities or

dU
92/27/ 2a E1 EA WVABAIREN PUES EEFINYO5 2214 filed 05/88/28 PagelB:988 Bage #6f 8

obligations, whether accrued, absolute, contingent, or otherwise, and to the Best
Knowledge of Seller there exists no fact or circumstance that give rise to any such
liabilities or obligations in the future.

12. No Unpaid Tax Liabilities: The Corporation bas filed on a timely basis a/! Tax Retums
it is required to file under federal, state, or local law and has paid or established an
adequate reserve with respect to payment of all Taxes for the periods covered by such
Returns. No agreements have been made by or on bebalf of SelJer or the Corporation for
any wavier or for the extension of any statute of limitations governing the time of ©
assessment or collection of any Taxes. Neither the Seller, the Corporation nor it officers
hes received any notice of any pending or threatened audit by the IRS or any state or local
agency related to the Corporation's Tax Returns or Tax Lability for any period, and no
cleim for assessment or collection of any Taxes has been asserted ageinst Seller or
Corporation for such liability, Further, there are no federal, state or local tex liens
outstanding against any of Corporation’s assets (including, without limitations, the
Purchased Assets) or the Business.

13. Compliance with Laws: At all times before the Closing Date, Seller has complied with
all laws, orders, regulations, rules, decrees, and ordinances affecting to any extent or in
any manner apy 2sp=cts of the Business or the Purchased Assets.

14, Representations and Werreanties of Purchaser: Purchaser represeats and warrants 10
Seller 2s of the date of this Agreement end as of the Closing that:

&. Purchaser bas full power and authority to execute and deliver this Agreement and to
perform his obligations under it, and that this Agreement constitutes the valid end
legally binding obligation of Purchaser, enforceable in accordance with its terms and
consideration; and

3. Neither the execution and delivery of this Agreement nor the consummation of the
transeotions contemplated by this Agreement will constitute a default under or require
any notice under eny agreement to which Purchaser is a party or by which he !s
bound: and

C. That Purchaser/Member is a native bor citizen of the United States of America,

Contingent Conditions:

15. The obligation of Purchaser to consummate the transactions contemplated vy this
Agreement is subject to satisfaction of the following conditions:

A, The representations and werranties made by Seller in this Agreement are correct In all
material respects at the Closing; and

3. Seller hes performed and coruplied with all of his covenants made in this Agreement
in al] raaterial respects at the Closing: and
are io G@BerlEBe V4 By 7(ERVPHEG EEFINYO5S 221 filed 65/38/28 PagelB.766 Page 8 6f 8

’

C. There is nol any injunction, judgment, order, decres, ruling, charge, ar matter in
effect that prevents or may preveat consummation ofapy of the tansestions
contemplated by this Agreement.

18, Tranyfer of Stock to Porcheser: Within tou (10) days of Sellez’s purchase of the
remnlning shares of this Corporation from Brad Steg. Seller wi!! corer Purchaser's oars
on the corporate books ar a holder of Ninety-Eight (9$) shares, being Forty-Ninc (49%)
peceent of the issued! shares of said Cozporaion and issut Purchaser 2 Slock Cerificate
evidencing the some.

17, Ne Other Warranties: Exespt for the warranties given by Scllcr sod Purchaser in
Paregeapks Three (3) (0 Fourteea (14) of thix Agreemen’ neither Party has made and is
not giving the other any wecranty' oF made any representation, Fioweve, nll suc
werunties, representations end obligations by cither Pony as cootnine? bercin shell
survive the closing of this see.

18. Attorney's FB. 3 entt Inthe event ofe¢ default by of
disagreement between the Pesties 2s to any of the representations, warrtnues, tems,
covsssnts of conditions of this Agreement and all rcinisd Agreements ifa lawsuls fs filed
as the result, the provailing party in the same shell recoves his/ner/its court cost, expenset
of cuit and ressoneble artomey fees.

19. Expenses: Each of the Pertics shall pay all of the costs tha: it incurs incident to the
preperation, cxecution, ead delivery of tbls Agreement, acy related dozumente end the
performance of spy releicd obUpedons, wheths: or nol the eransscsjom cooterspleted by
this Agresment shall have been consummated,

20, No Nrokerage Fees Due: The Corporation and the Sellrz represeat and warrac that all
azgotlations relstive to this Agrezment have been earricd on by and between them dirccily
with thelr appropriate repressatctives without the jeterveation of any third person other
than Cesifed Public Accoun's and/or Attorneys & Law end thet no broker's or findst's
fost sxe duc anyone regarding this wansaction, Each dors hszeby indemnify osch ober
and opree to hold cach other Larmless ngeinst ond ja respect of eay cteim for brakerage oF
othe: coremissions relative to this Agreement

2}. Notices: That eny notice tequired herein shell be given to the ovhes Pury in writing
personsily delivered, by crnail of regules first gloss coail with sufficient posege prepaid
whereon.

22, Np Ors} Modification: Wo changes, edditions er subsractcns frors the termes 97
canditons of this Aprecracnt or waives thereof shall have cay cffec) unless munustly
sprecd to in writing ond signed by both Pestics.

23. Complete Aneroment! This ir ie fall and complets Ageesment of the Panics concerning
this ceasoziion. ht docs not include say prior acgomations, stplesectations o-
understeadings no: expressly contzined herein.

24, Severnbiliry: Tha: ifeny provision of this Agreemo7s 15 held to br invedid, iiegat o:
uncoforceaple, that will not affect oF impair. in any Way, be velidlyy, legality or

ecdoreeability of tae remeundex of tds Agitenany 208

23, Governing Lest This Agrecment shell be goversed {4 atcordance with the lews of be
Stale of Michipas.

46. Venues Tas exclusive, only ond prope: vente fot any Uhigation invoiving this. cc eny
jelaied Agecemeat, Promissory Notes, S15, ghali be the Circult Court in ond for the Couny
of Oserols end Sintec of Michigan.

The Pardes have reed, understoorl, agreed and exemued this Apreenent on the cout sted
an the fim pags.

fd THE, PRESENCE OF:

 

PURCHASED:
VuUsi, &

Lc,
A yay 5 Liability Company, =
ero as yp Pr , if
. ” i a de?

      

  

Ort

lig: Maciaging Member
eee. 2
